Title: To Thomas Jefferson from Lebbeus Chapman, 30 November 1820
From: Chapman, Lebbeus
To: Jefferson, Thomas


Sir
New York
30 Novr 1820
Enclosed you will receive my Work on interest which I have taken the liberty to send for your perusal when at leisure. I am now preparing a work on interest which will consist of nearly 400 Quarter pages, with the calculations all made at 6 pr ct pr Annum on all sums from $1—to $400. then by 50s to $2000.. then by 100s to $3000.. & then by 1000s to to $10.000.. from 1 to 365 days. Every day to correspond with the page & on the same sums from 1 to 12 Months. in addition add a Table Commencing at $10.000 progressing by 1000 to $100.000.. & then by 10000 to $1.000.000.. with the interest together with the Fractions calculated there on for one day at 5 & at 6 pr ct pr Annum.  If on Examination you find my principle of calculation correct & should deem such a Work Worthy of public patronage, will you have the goodness to signify the same in a Letter to my address and allow me the honour of adding your name to the List of my Subscribers.I am very respectfully dear Sir your obedt Humble ServantLebbeus Chapman